815 F.2d 701
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kevin BENNETT, Plaintiff-Appellant,v.Dale E. FOLTZ, Defendant-Appellee.
No. 86-1380.
United States Court of Appeals, Sixth Circuit.
March 16, 1987.

Before ENGEL, KRUPANSKY and GUY, Circuit Judges.

ORDER

1
This matter is before the Court upon consideration of plaintiff's appeal from the district court's order dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The matter has been referred to a panel of the Court pursuant to Rule 9, Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Upon consideration of the certified record, this Court concludes that the district court's order in this matter must be vacated and the cause remanded for further proceedings because of administrative error.  The complaint underlying the case now on appeal (district court case number 85-75822) concerns problems with water leaks in plaintiff's cell.  The district court apparently reviewed plaintiff's complaint in another action (district court case number 85-1178) in which plaintiff asserted fear of assault.


3
It is therefore ORDERED that the district court's order dismissing the action in case no. 85-75822 be and hereby is vacated and the matter be and hereby is remanded for the district court clerk's proper assembling of case nos. 85-1178 and 85-75822 and the district court's review of case no. 85-1178.  Rule 9(b)(4), Rules of the Sixth Circuit.